Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-5 are pending in the application and have been examined as the subject matter of record.

Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d), or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 03/27/2020 claims foreign priority to MX/A/2019/006096, filed 05/24/2019.   Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application(s) MX A/2019/006096 must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claims 3 and 5 are objected to due to a minor informality. 
Claim 3 is not numbered.
Claim 5 recites “characterized by being added to the coating in a ratio from 1% to 6% of the weight of the coating, from 1% to 25% of coating weight, from 1% to 50% of coating weight, or from 2% to 37% of coating weight”.  However, 1% to 6%,1% to 25%, and 1% to 50% of coating weight is the concentration amount versus a ratio as recited in the claim.
Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 5 recites the broad recitation 1% to 50% of coating weight,  and the claim also recites 1-6%, 1-25%, and 2-37% of coating weight which are the narrower statements of the range/limitation.
In addition, claim 5 is also confusing because it’s not clear what Applicant is claiming. Is Applicant claiming the microcapsule or a composition that comprises the microcapsule?


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Nyden et al. (US Patent Application Publication 2011/0274763 A1 Published 11/10/2011).
Applicant claims microcapsules with biocide for their incorporation in coatings such as paint or similar repellents and/or insecticides, characterized by containing carbamate alone or combined with a pyrethroid as active ingredient (biocide), where such microcapsules are designed for a greater stability and an extended release of the active ingredient.
Nyden et al. teach IPBC (3-iodo-2-propynyl butylcarbamate) microcapsules that are slow released (paragraph 0025 and claims 1 and 9 of Nyden et al.) and stable (paragraph 008 of Nyden et al. ). The microcapsules can be added to formulations such as paint ( claim 14 of Nyden et al. ).
re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

“As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.”  In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).


ONCE A PRODUCT APPEARING TO BE SUBSTANTIOALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102/103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744,180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983) 

        Nyden et al.meet all of the limitations of the claims and the claims are thereby anticipated.



Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-5 are rejected under 35 USC 103 as being obvious over Bigorra Llosas et al. (US2008/0039551 A1) in view of Bernardini et al (US2008/0206295A1) and Spomer et al. (US20180288999A1).


Applicant’s Invention

Applicant claims microcapsules with biocide for their incorporation in coatings such as paint or similar repellents and/or insecticides, characterized by containing carbamate alone or combined with a pyrethroid as active ingredient (biocide), where such microcapsules are designed for a greater stability and an extended release of the active ingredient.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

  Bigorra Llosas et al. teach a paint or lacquer composition comprising microcapsules wherein the actives are selected from the group consisting of perfumes, fragrances, aromas, insecticides, biocides, and mixtures thereof (claims 1 and 4 of Bigorra Llosas et al., limitation of instant claim 1). Said microcapsules are added to a paint or a lacquer in an amount of from about 0.001 to about 25% by weight (claim 6 of Bigorra Llosas et al, limitation of instant claim 5).  Bigorra Llosas et al. teach that the microcapsules are incorporated into a paint or lacquer (claims 9 and 10 of Bigorra deltamethrin ([0013], limitation of instant claim 2).
     Instant claim 5 recites that the microcapsules are added in a ratio from 1% to 50%,1-6%, 1-25%, and 2-37% of coating weight. Bigorra Llosas et al. teach that microcapsules are added to a paint or a lacquer in an amount of from about 0.001 to about 25% by weight. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Bigorra Llosas et al. is that Bigorra Llosas et al. do not expressly teach using a carbamate as the biocidal acitve (limitation of instant claim 1).  However, Bernardini et al. teach formulations in water suspension of microcapsules based on 3-iodo-2-propynyl butyl carbamate (IPBC) comprising (parts by weight): (a) 10-60 parts of polymeric microcapsules (see abstract and claim 19) and use of the formulations or of the microcapsules as biocides for substrata, for paints, for coating products (see claim 34).


with a molecular encapsulating agent selected from alpha-cyclodextrin, beta-cyclodextrin, gamma-cyclodextrin, or combinations thereof (see claims 1,7, and 8 of Spomer et al.).
       Claim 4 is a product-by-process claim.   Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

“As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.”  In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).


ONCE A PRODUCT APPEARING TO BE SUBSTANTIOALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102/103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 



Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)



   The teachings of Bigorra Llosas et al.. and  Bernardini et al.  are directed encapsulated biocides that are incorporated into paints.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Bigorra Llosas et al.. and , Bernardini et al.  to arrive at microcapsules with biocide for their incorporation in coatings such as paint or similar repellents and/or insecticides, characterized by containing carbamate at the time the instant invention was filed, with a reasonable expectation of success.  Bernardini et al. teach that the compound 3-iodo-2-propynyl butyl carbamate (IPBC) is a crystalline solid largely used as wide action spectrum biocide.  In particular IPBC is used to preseve from the fungus attack various types of substrata, intermediate compositions and final product, as for example paints and other coating products, ([0010]).  Bernardini et al. teach that the use of said biocide is widely known to prevent degradation due to the microorganism action also in polymeric dispersions, water based products, latexes containing polyvinyl alcohol, polyacrylates or vinyl polymers, thickening solutions In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional coating compositions comprising  encapsulated biocides set forth prima facie obvious subject matter. 

    	It would have been prima facie obvious to one of ordinary skill in the art at the time  the invention was filed to combine the teachings of Bigorra Llosas et al.. and  and 
Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to produce encapsulated biocides set forth prima facie obvious subject matter.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Claim 5 is rejected under 35 USC 103 as being obvious over Nyden et al. (US Patent Application Publication 2011/0274763 A1 Published 11/10/2011).

Applicant’s Invention




Determination of the scope and the content of the prior art
(MPEP 2141.01)

  Nyden et al. teach IPBC (3-iodo-2-propynyl butylcarbamate) microcapsules that are slow released (paragraph 0025 and claims 1 and 9 of Nyden et al.) and stable (paragraph 008 of Nyden et al. ). The microcapsules can be added to formulations such as paint ( claim 14 of Nyden et al. ).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Nyden et al.  is that Nyden et al. do not expressly teach that the microcapsules are added in a ratio from 1% to 50%,1-6%, 1-25%, and 2-37% of coating weight (limitation of instant claim 1).  However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art  to vary the concentration amounts depending on the desired result and plant species.   Determining optimal concentrations is routine experimentation and is readily practiced by one of ordinary skill.  


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of both Nyden et al.  and the instant claims are directed to encapsulated biocides that are incorporated into paints.   Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Nyden et al.  to arrive at  microcapsules with biocide for their incorporation in coatings r.  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


















Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600


/ALI SOROUSH/Primary Examiner, Art Unit 1617